DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/22 has been entered.

Status of the Claims
Claims 1-24 of application 16/175,523 filed 10/30/18 were examined. Examiner filed a non-final rejection.
Applicant filed remarks and amendments on 12/15/20. Claims 1-2 and 4-20 were amended. Claims 21-24 were newly added. Claims 1-24 were examined. Examiner filed a final rejection.
Applicant filed an RCE on 5/18/21. Claims 1-2, 5, 7, 10, 14, 17, and 20-21 were amended. Claims 1-24 were examined. Examiner filed a non-final rejection.
Applicant filed remarks and amendments on 11/10/21. Claims 1, 14 and 20 were amended. Claims 1-24 were examined. Examiner filed a final rejection.
Applicant filed remarks and proposed after-final amendments wherein it was proposed that claims 1, 14 and 20 would be amended. Examiner filed an advisory action expressing that the proposed after-final amendments would not be entered since the prior art of record would still read on them.
Applicant filed an RCE on 6/3/22. Claims 1, 14 and 20 were amended. Claims 1-24 are presently pending and presented for examination.

Response to Arguments
Claim objection: applicant’s amendment to claim 14 has resolved the claim objection cited by examiner in the final rejection. The claim objection is therefore withdrawn.
Rejections under 35 USC 112(b): applicant’s amendments to claims 1, 14 and 20 have resolved the 112(b) rejections previously given in the final rejection by removing the indefinite language “capable of”. The 112(b) rejections are therefore withdrawn.
Rejections under 35 USC 101: Applicant's arguments filed 6/3/22 (hereinafter referred to as the “Remarks”) have been fully considered but they are not persuasive.
Regarding claims 1, 14 and 20, applicant argues that, the “transmitting and receiving limitations [recited in claim 1] are performed by the computing system to transmit particular vehicle data messages and to receive a particular vehicle data message. Those features permit the computing system to determine a result on the augmented checklist for the particular supplemental checklist that was added to the baseline claim as required to generate the augmented checklist. Applicant submits that the combination of features of claim 1…cannot be performed mentally by a human” (See at least Pages 18-19 in the Remarks).
However, this argument is not persuasive since, as stated in the final rejection, the claim limitations of claims 1, 14 and 20 are directed to the concept of determining an odometer reading of a vehicle, determining multiple original checklist items corresponding to the vehicle’s type and odometer reading, adding a new checklist item that corresponds to the vehicle’s type and odometer reading, obtaining a value of a parameter from the vehicle, and determining an item on the list that corresponds to that value, which is an abstract idea that could be performed mentally by a human. Therefore, the 101 rejections of claims 1, 14 and 20 are not withdrawn.
Rejections under 35 USC 103: applicant’s arguments filed 6/3/22 have been fully considered.
Regarding claims 1, 14 and 20, applicant argues that none of the prior art of record teaches “determining, by the computing system based on the parameter data value being indicative of the vehicle condition [of the output device while being controlled during performance of the functional test to control the output device], a checklist item result on the augmented checklist for the particular supplemental checklist item” as recited in amended claim 1 (See at least Page 22 in the Remarks).
However, this argument is not persuasive since, as previously cited in the final rejection, Brauer et al. (US 9530121 B2) (“Brauer”) does teach a method comprising determining, by the computing system based on the parameter data value being indicative of the vehicle condition [of the output device while being controlled during performance of the functional test to control the output device], a checklist item result on the augmented checklist for the particular supplemental checklist item (Brauer teaches that a communication means 500 is provided for establishing a communication link between the multi-function vehicle service system or vehicle inspection system 100 and an electronic control module (ECM) of a vehicle disposed in the service bay 12 may be utilized to acquire vehicle parameters directly from the vehicle ECM based on OBD-II codes [See at least Brauer, Col 8, line 53-Col 9, line 10]. Also see at least Fig. 5 in Brauer: Brauer teaches that a display may be generated using the data acquired from the vehicle ECM to provide recommended service procedures as checklist items, such as the recommended all-wheel alignment 1002a, recommended tire rotation 1003a, and recommended brake service 1005a [See at least Brauer, Col 11, line 60-Col 12, line 34]).
Applicant’s remaining arguments with respect to claims 1, 14 and 20 have also been fully considered but they are moot because they refer to the newly amended portions of the claim language. The previous rejections under 35 USC 103 are therefore withdrawn. However, a new ground of rejection is made in view of Chapman et al. (US 20150081161 A1) and Sonnenrein et al. (US 20060095174 A1), hereinafter referred to as Chapman and Sonnenrein, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of receiving a vehicle identifier of a vehicle, reading its odometer, determining a list of items corresponding to the odometer reading, adding one or more items to a list, obtaining a value of a parameter from the vehicle, and determining an item on the list that corresponds to that value. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
Regarding claim 1, applicant recites A method comprising: 
determining, by a computing system, a vehicle identifier indicative of a group of like vehicles, the group of like vehicles including a first vehicle; 
determining, by the computing system, a first odometer reading for the first vehicle; 
determining, by the computing system, a computer-readable file corresponding to the group of like vehicles and to a range of odometer readings including the first odometer reading, wherein the computer-readable file includes a baseline checklist including multiple original checklist items from a maintenance schedule developed by a vehicle manufacturer that manufactured the group of like vehicles, and wherein each original checklist item includes text and a tag indicating the text is a checklist item; 
determining, by the computing system from within repair data contained on vehicle repair orders that include a service procedure and an odometer value, a particular supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items; 
generating, by the computing system, an augmented checklist, wherein generating the augmented checklist includes adding the particular supplemental checklist item into the baseline checklist, wherein the particular supplemental checklist item includes text and a tag indicating the text is a checklist item; 
outputting, by the computing system, the augmented checklist on a display, wherein outputting the augmented checklist on the display includes displaying the text of the multiple original checklist items and the text of the particular supplemental checklist item without displaying any tag indicating the multiple original checklist items or the particular supplemental TELEPHONE (312) 913-0001checklist item is a checklist item; 
transmitting, by the computing system electrically over an electrical conductor or optically over an optical conductor to an electronic control unit located in the first vehicle and configured to control a powertrain, an engine, a supplemental restraint system, an entertainment system, or a malfunction indicator lamp in the first vehicle:
a first vehicle data message to cause performance of a functional test to control an output device connected to the electronic control unit in the first vehicle, and 
a second vehicle data message to request a parameter data value associated with a parameter identifier; 
receiving, by the computing system electrically over the electrical conductor or optically over the optical conductor in response to transmitting the second vehicle data message, a thirdidentifier, the parameter data value being indicative of a vehicle condition of the output device while being controlled during performance of the functional test to control the output device; 
determining, by the computing system based on the parameter data value being indicative of the vehicle condition, a checklist item result on the augmented checklist for the particular supplemental checklist item; and 
outputting, by the computing system on the display, the augmented checklist showing the checklist item result on the augmented checklist for the particular supplemental checklist item.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of determining an odometer reading of a vehicle, determining multiple original checklist items corresponding to the vehicle’s type and odometer reading, adding a new checklist item that corresponds to the vehicle’s type and odometer reading, obtaining a value of a parameter from the vehicle and inspecting an output device connected to the vehicle, and determining an item on the list that corresponds to that value, which is an abstract idea that could be performed mentally by a human (Prong one: YES, recites an abstract idea).
Other than reciting the use of a computing system and an electronic control unit located in the first vehicle, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitations pertaining to potential vehicle control functionalities of the electronic control unit are insignificant extra-solution functionalities unrelated to any of the data processed as part of the judicial exception, and therefore do not serve to integrate the judicial exception into a practical application. Furthermore, the limitations pertaining to performing a test of an output device are broad enough that they could be directed to mental inspection of vehicle component by a human. Finally, the additional limitations pertaining to outputting the checklist on a display are also insignificant extra-solution activity; merely outputting the judicial exception is not adequate to integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computing system is described in at least [0037], [0097], [0100], and Fig. 1 of the Applicant’s specification as merely comprising general purpose computers. Similarly, the electronic control unit is described in [0047] of applicant’s specification as a general purpose vehicle ECU. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The method of claim 1, wherein:
determining the particular supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items includes determining one or more supplemental checklist items that correspond to the group of like vehicles and to the range of odometer readings and that are not duplicative of any checklist item within the multiple original checklist items, 
determining one or more supplemental checklist items includes determining, for each supplemental checklist item of the one or more supplemental checklist items, a respective service procedure among a group of highest frequency service procedures performed on vehicles among the group of like vehicles, and
each respective service procedure is different than the multiple original checklist items on the baseline checklist.  
	However, merely gathering and processing additional information pertaining to the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method of claim 2, wherein determining the respective service procedure includes determining the respective service procedure is associated with a range of odometer readings including the first odometer reading for the first vehicle.
	However, merely gathering and processing additional information pertaining to the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method of claim 2, wherein service procedures of the group of highest frequency service procedures are based on action words and component names located on repair orders pertaining to vehicles of the group of like vehicles.
However, merely associating the judicial exception with additional information is not adequate to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method of claim 2, further comprising: determining, by the computing system, a temporal length of service associated with the first vehicle, wherein determining one or more supplemental checklist items includes determining, for each supplemental checklist item of the one or more supplemental checklist items, a respective service procedure among a group of service procedures associated with a temporal interval and the group of like vehicles, and wherein each respective service procedure is different than the multiple original checklist items.
However, merely processing information making up the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The method of claim 1, wherein the computer-readable file includes a computer-readable markup language file.
However, merely clarifying what kind of generic file contains information pertaining to the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The method of claim 6, wherein the computer-readable markup language file includes a tag identifying a first category of checklist items within the baseline checklist, 
TELEPHONE (312) 913-0001wherein the computer-readable markup language file is arranged such that one or more of the multiple original checklist items within the baseline checklist are associated with the first category of checklist items within the baseline checklist, 
wherein the method further includes: 
determining, by the computing system, the particular supplemental checklist item is associated with the first category of checklist items within the baseline checklist, and 
wherein modifying the computer-readable markup language file further includes inserting the particular supplemental checklist item within the computer-readable markup language file so that the computer-readable markup language file is arranged so that the particular supplemental checklist item is associated with the first category of checklist items within the baseline checklist.  
However, merely describing the structure of the generic file containing the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The method of claim 1, wherein the multiple original checklist items on the baseline checklist are contained on a maintenance schedule for the group of like vehicles, the maintenance schedule developed by a vehicle manufacturer that manufactured the group of like vehicles.
However, merely stating that the judicial exception is part of another abstract idea, in this case a schedule, is not adequate to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The method of claim 1, wherein the baseline checklist is one of multiple baseline checklists configured for inspecting any vehicle among the group of like vehicles, and wherein each baseline checklist of the multiple baseline checklists is tailored for a different range of odometer readings.
However, merely stating that an abstract idea that is part of the judicial exception is part of a group of abstract ideas, each intended for a particular group of conditions, is not adequate to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The method of claim 1, wherein the particular supplemental checklist item is associated with a threshold odometer value, and 
wherein determining the particular supplemental checklist item includes determining that a vehicle history associated with the first vehicle does not indicate a service associated with the particular supplemental checklist item was performed to the first vehicle while a second odometer reading for the first vehicle was between the first odometer reading for the first vehicle and a reference odometer reading equal to the first odometer reading for the first vehicle minus the threshold odometer value.  
However, merely determining and processing information regarding the conditions under which an abstract idea of a judicial exception did or did not occur is not adequate to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The method of claim 1, wherein the computer-readable file includes a computer-readable markup language file, wherein each original checklist item of the multiple original checklist items is associated with a tag indicating the original checklist item is a checklist item, the method further comprising: determining, by the computing system, the multiple original checklist items include a first original checklist item associated with supplemental information not contained within the baseline checklist, wherein generating the augmented checklist includes modifying the computer-readable markup language file to include the supplemental information.
However, merely describing the generic structure and modification of a generic computer-readable file containing an abstract idea of the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The method of claim 11, wherein modifying the computer-readable markup language file to include the supplemental information includes associating the first original checklist item with a footnote tag and adding the supplemental information as a footnote associated with the footnote tag.
However, merely describing the generic structure and modification of a generic computer-readable file containing an abstract idea of the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The method of claim 1, wherein the baseline checklist includes a user-selected checklist.
However, merely reciting how the conditions under which the judicial exception may be selected is not adequate to integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites A computing system comprising: 
a non-transitory computer-readable memory having stored thereon a first baseline checklist including multiple original checklist items; 
one or more processors; and 
program instructions stored on the non-transitory computer-readable memory and TELEPHONE (312) 913-0001executable by the one or more processors to cause the computing system to: 
determine a vehicle identifier indicative of a group of like vehicles, the group of like vehicles including a first vehicle; 
determine a first odometer reading for the first vehicle; 
determine a computer-readable file corresponding to the group of like vehicles and to a range of odometer readings including the first odometer reading, wherein the computer-readable file includes a baseline checklist including multiple original checklist items from a maintenance schedule developed by a vehicle manufacturer that manufactured the group of like vehicles, and wherein each original checklist item includes text and a tag indicating the text is a checklist item; 
determine, from within repair data contained on vehicle repair orders that include a service procedure and an odometer value, a particular supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items; 
generate an augmented checklist, wherein generating the augmented checklist includes adding the particular supplemental checklist item into the baseline checklist, wherein the particular supplemental checklist item includes text and a tag indicating the text is a checklist item; and 
output the augmented checklist on a display, wherein outputting the augmented checklist on the display includes displaying the text of the multiple original checklist items and the text of the particular supplemental checklist item without displaying any tag indicating the multiple original checklist items or the particular supplemental checklist item is a checklist item; 
transmit, electrically over an electrical conductor or optically over an optical conductor to an electronic control unit located in the first vehicle and configured to control a powertrain, an engine, a supplemental restraint system, an entertainment system, or a malfunction indicator lamp in the first vehicle:
a first vehicle data message to cause performance of a functional test to control an output device connected to the [[an ]]electronic control unit in the first vehicle, and
a second vehicle data message to request a parameter data value associated with a parameter identifier; 
receive, electrically over the electrical conductor or optically over the optical conductor in response to a transmission of the second vehicle data message, a third vehicle data message including the parameter data value associated with the parameter identifier, the parameter data value being indicative of a vehicle condition of the output device while being controlled during performance of the functional test to control the output device; 
determine, based on the parameter data value being indicative of the vehicle condition, a checklist item result on the augmented checklist for the particular supplemental checklist item; and 
output, on the display, the augmented checklist showing the checklist item result on the augmented checklist for the particular supplemental checklist item.
The claim recites a computing system which performs a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of determining an odometer reading of a vehicle, determining multiple original checklist items corresponding to the vehicle’s type and odometer reading, adding a new checklist item that corresponds to the vehicle’s type and odometer reading, obtaining a value of a parameter from the vehicle and inspecting an output device connected to the vehicle, and determining an item on the list that corresponds to that value which is an abstract idea that could be performed mentally by a human (Prong one: YES, recites an abstract idea).
Other than reciting the use of a computing system, one or more processors, and an electronic control unit located in the first vehicle, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitations pertaining to potential vehicle control functionalities of the electronic control unit are insignificant extra-solution functionalities unrelated to any of the data processed as part of the judicial exception, and therefore do not serve to integrate the judicial exception into a practical application. Furthermore, the limitations pertaining to performing a test of an output device are broad enough that they could be directed to mental inspection of vehicle component by a human. Finally, the additional limitations pertaining to outputting the checklist on a display are also insignificant extra-solution activity; merely outputting the judicial exception is not adequate to integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computing system is described in at least [0037], [0097], [0100], and Fig. 1 of the Applicant’s specification as merely comprising general purpose computers. Furthermore, the one or more processors are also described in [0055] and [00190] as merely comprising general purpose computers. Similarly, the electronic control unit is described in [0047] of applicant’s specification as a general purpose vehicle ECU. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 15, applicant recites The computing system of claim 14, further comprising: the display.
However, merely adding a generic computer display to output the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The computing system of claim 14, further comprising: a network transceiver to transmit the augmented checklist to the display.
However, merely adding a generic computer display to output the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The computing system of claim 14, wherein:
 TELEPHONE (312) 913-0001determining the particular supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items includes determining one or more supplemental checklist items that correspond to the group of like vehicles and to the range of odometer readings and that are not duplicative of any checklist item within the multiple original checklist items, 
determining one or more supplemental checklist items includes determining, for each supplemental checklist item of the one or more supplemental checklist items, a respective service procedure among a group of highest frequency service procedures performed on vehicles among the group of like vehicles, and 
each respective service procedure is different than the multiple original checklist items on the baseline checklist.  
However, merely gathering and processing additional information pertaining to the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The computing system of claim 17, wherein the program instructions are further executable to determine a temporal length of service associated with the first vehicle, and wherein determining the one or more supplemental checklist items includes determining, for each supplemental checklist item, a respective service procedure among a group of service procedures associated with a temporal interval and the group of like vehicles, and wherein each respective service procedure is different than the multiple original checklist items.  
However, merely determining a time interval and selecting the judicial exception based on whether it corresponds to this time interval is a process that can still be performed mentally and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites The computing system of claim 14,
McDONNELL BOEHNEN TELEPHONE (312) 913-0001wherein the computer-readable file includes a computer-readable markup language file.
However, merely clarifying what kind of generic file contains information pertaining to the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 20, applicant recites A non-transitory computer-readable memory having stored thereon instructions executable by one or more processors to cause a computing system to perform functions comprising: 
determining a vehicle identifier indicative of a group of like vehicles, the group of like vehicles including a first vehicle; determining a first odometer reading for the first vehicle; 
determining, a computer-readable file corresponding to the group of like vehicles and to a range of odometer readings including the first odometer reading, wherein the computer-readable file includes a baseline checklist including multiple original checklist items from a maintenance schedule developed by a vehicle manufacturer that manufactured the group of like vehicles, and wherein each original checklist item includes text and a tag indicating the text is a checklist item; 
determining, from within repair data contained on vehicle repair orders that include a service procedure and an odometer value, a particular supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items; 
generating an augmented checklist, wherein generating the augmented checklist includes TELEPHONE (312) 913-0001adding the particular supplemental checklist item into the baseline checklist, wherein the particular supplemental checklist item includes text and a tag indicating the text is a checklist item; and 
outputting the augmented checklist on a display, wherein outputting the augmented checklist on the display includes displaying the text of the multiple original checklist items and the text of the particular supplemental checklist item without displaying any tag indicating the multiple original checklist items or the particular supplemental checklist item is a checklist item; 
transmitting, by the computing system electrically over an electrical conductor or optically over an optical conductor to an electronic control unit located in the first vehicle and configured to control a powertrain, an engine, a supplemental restraint system, an entertainment system, or a malfunction indicator lamp in the first vehicle:
a first vehicle data message to cause performance of a functional test to control an output device connected to the electronic control unit in the first vehicle, and 
a second vehicle data message to request a parameter data value associated with a parameter identifier; 
receiving, by the computing system electrically over the electrical conductor or optically over the optical conductor in response to transmitting the second vehicle data message, a thirdof the output device while being controlled during performance of the functional test to control the output device; 
determining, by the computing system based on the parameter data value being indicative TELEPHONE (312) 913-0001of the vehicle condition, a checklist item result on the augmented checklist for the particular supplemental checklist item; and 
outputting, by the computing system on the display, the augmented checklist showing the checklist item result on the augmented checklist for the particular supplemental checklist item.
The claim recites a non-transitory computer-readable medium which performs a series of steps when executed by a processor and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of determining an odometer reading of a vehicle, determining multiple original checklist items corresponding to the vehicle’s type and odometer reading, adding a new checklist item that corresponds to the vehicle’s type and odometer reading, obtaining a value of a parameter from the vehicle and inspecting an output device connected to the vehicle, and determining an item on the list that corresponds to that value, which is an abstract idea that could be performed mentally by a human (Prong one: YES, recites an abstract idea).
Other than reciting the use of a computing system, one or more processors, and an electronic control unit located in the first vehicle, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitations pertaining to potential vehicle control functionalities of the electronic control unit are insignificant extra-solution functionalities unrelated to any of the data processed as part of the judicial exception, and therefore do not serve to integrate the judicial exception into a practical application. Furthermore, the limitations pertaining to performing a test of an output device are broad enough that they could be directed to mental inspection of vehicle component by a human. Finally, the additional limitations pertaining to outputting the checklist on a display are also insignificant extra-solution activity; merely outputting the judicial exception is not adequate to integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computing system is described in at least [0037], [0097], [0100], and Fig. 1 of the Applicant’s specification as merely comprising general purpose computers. Furthermore, the one or more processors are also described in [0055] and [00190] as merely comprising general purpose computers. Similarly, the electronic control unit is described in [0047] of applicant’s specification as a general purpose vehicle ECU. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 21, applicant recites The method of claim 1, wherein: the computer-readable file includes, for each original checklist item of the multiple original checklist items, a result indicator including text of the result indicator and a tag of the result indicator, and outputting the augmented checklist on the display includes displaying the text of the result indicator for each original checklist item of the multiple original checklist items without displaying the tag of the result indicator for each original checklist item of the multiple original checklist items.
However, merely specifying the structure of the generic file containing the judicial exception and outputting the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 22, applicant recites The method of claim 21, wherein the tag of the result indicator indicates a checklist item corresponding to the result indicator is a pass or fail result or a completed result.
However, merely specifying the kind of information contained in the abstract idea is not adequate to integrate the abstract idea into a practical application.

Regarding claim 23, applicant recites The method of claim 1, wherein: the baseline checklist includes a first section starting with a tag indicative of a first checklist category and a second section starting with a tag indicative of a second checklist category, the multiple original checklist items include a first set of checklist items corresponding to the first checklist category, and the first set of checklist items is located between the tag indicative of a first checklist category and the tag indicative of the second checklist category.
However, merely describing the structure of the generic file containing the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 24, applicant recites The method of claim 1, wherein the computer-readable file is arranged in a JavaScript Object Notation (JSON) format.
However, merely describing the type of the generic file containing the judicial exception is not adequate to integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20160071334 A1) in view of Chapman et al. (US 20150081161 A1) in further view of Preece et al. (US 20080208609 A1) in further view of Sonnenrein et al. (US 20060095174 A1) in further view of Covington et al. (US 20160124587 A1) in further view of Brauer et al. (US 9530121 B2), hereinafter referred to as Johnson, Chapman, Preece, Sonnenrein, Covington and Brauer, respectively.
Regarding claim 1, Johnson discloses A method (See at least Fig. 5 in Johnson) comprising: 
determining, by a computing system, a vehicle identifier indicative of a group of like vehicles, the group of like vehicles including a first vehicle (See at least Fig. 5 in Johnson: Johnson discloses that at block 502, the method 500 includes receiving, at a computing device, vehicle information comprising a vehicle identifier and vehicle-usage data for a vehicle [See at least Johnson, 0082]. Johnson further discloses that the identifier may include YMM information of the vehicle); 
determining, by the computing system, a first odometer reading for the first vehicle (Johnson discloses that the usage data may include an odometer reading [See at least Johnson, 0024-0025]); 
determining, by the computing system, a computer-readable file corresponding to the group of like vehicles and to a range of odometer readings including the first odometer reading, wherein the computer-readable file includes a baseline checklist including multiple original checklist items (Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]. Also see at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated by anyone of ordinary skill in the art that such an interface is generated based off of either temporary or permanent storage of information in a computer-readable file); 
determining, by the computing system from within repair data contained on vehicle repair orders that include a service procedure and an odometer value (See at least Fig. 5 in Johnson: Johnson discloses that repair orders considered at step 504 each include information pertaining to repairing a vehicle [See at least Johnson, 0086]. Johnson further teaches the orders considered each contain mileage [See at least Johnson, 0087]), a particular supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items (See at least Fig. 5 in Johnson: Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]. Also see at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated that all the checklist items displayed in Figs. 11-13C are unique, and since [Johnson, 0087] discloses individually finding these items, any of the displayed checklist items of Figs. 11-13C may be regarded as “supplemental”); 
generating, by the computing system, an augmented checklist, wherein generating the augmented checklist includes adding the particular supplemental checklist item into the baseline checklist (See at least Figs. 11-13C in Johnson: Johnson discloses that all of the checklist items may be added to a single display [See at least Johnson, 0136-0139]); and 
outputting, by the computing system, the augmented checklist on a display, wherein outputting the augmented checklist on the display includes displaying the text of the multiple original checklist items and the text of the particular supplemental checklist item without displaying any tag indicating the multiple original checklist items or the particular supplemental checklist item is a checklist item (See at least Figs. 11-13C in Johnson: Johnson discloses that the checklist items may be displayed without any tags from HTML, XLM, JSON or any other file format also being displayed).
However, Johnson does not explicitly teach the method wherein the baseline checklist includes multiple original checklist items from a maintenance schedule developed by a vehicle manufacturer that manufactured the group of like vehicles.
However, Chapman does teach a method for generating a maintenance checklist for a vehicle wherein the baseline checklist includes multiple original checklist items from a maintenance schedule developed by a vehicle manufacturer that manufactured the group of like vehicles (Chapman teaches that fleet operators create maintenance and repair checklists and instructions based on manufacturer requirements, recommendations, and best practices [See at least Chapman, 0059]). Both Chapman and Johnson teach methods of generating maintenance checklists for vehicles. However, only Chapman explicitly teaches where multiple items present in the original checklist may be from a maintenance schedule developed by a vehicle manufacturer.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the original checklist of Johnson to also include multiple items from a maintenance schedule developed by a vehicle manufacturer, as in Chapman. Doing so improves safety of the vehicle by ensuring that the vehicle is being considered for maintenance procedures recommended by the manufacturer.
However, Johnson does not explicitly teach the method wherein each original checklist item includes text and a tag indicating the text is a checklist item and wherein the particular supplemental checklist item includes text and a tag indicating the text is a checklist item.
However, Preece does teach a method for displaying checklists from markup language text files wherein each original checklist item includes text and a tag indicating the text is a checklist item and wherein the particular supplemental checklist item includes text and a tag indicating the text is a checklist item (See at least Fig. 4 in Preece: Preece discloses that in steps 420, 430 and 440 of generating a customized smart inspection checklist, supplemental data may be gathered from various sources to generate checklist items which are then stored in an XML file [See at least Preece, 0046-0051]. It will once again be appreciated by anyone of ordinary skill in the art that any list items stored in an XML file, as suggested in at least [Preece, 0051], must be tagged as such). Both Johnson and Preece teach methods of developing inspection lists for vehicles. However, only Preece explicitly teaches where both original and supplemental maintenance data for a vehicle checklist may be stored in an XML file, which is modified to include the supplemental data as well.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the checklist-generating method of Johnson to also store the maintenance checklist in an XML file, which is modified to include any additional supplemental maintenance information. Anyone of ordinary skill in the art will appreciate that XML files are a standard file format used to store hierarchical information such as the vehicle service checklists discussed in Johnson and Preece.
However, Johnson does not explicitly teach the method further comprising transmitting, by the computing system to an electronic control unit located in the first TELEPHONE (312) 913-0001vehicle: 
a first vehicle data message to cause performance of a functional test to control an output device connected to the electronic control unit in the first vehicle, and 
a second vehicle data message to request maintenance information; and
receiving, by the computing system in response to transmitting the second vehicle data message, a third vehicle data message containing the maintenance information indicative of a vehicle condition of the output device while being controlled during performance of the functional test to control the output device.
However, Sonnenrein does teach a method for communicating between a vehicle maintenance device and a vehicle controller wherein the method further comprises transmitting, by the computing system to an electronic control unit located in the first TELEPHONE (312) 913-0001vehicle: 
a first vehicle data message to cause performance of a functional test to control an output device connected to the electronic control unit in the first vehicle (See at least Fig. 4 in Sonnenrein: Sonnenrein teaches that the server transmits a corresponding diagnosis command (start-diagnostic-session request) to the vehicle data terminal (step S2) which is then relayed to the vehicle control unit to be diagnosed (step S2) via the interface [See at least Sonnenrein, 0031]), and 
a second vehicle data message to request maintenance information (See at least Fig. 4 in Sonnenrein: Sonnenrein teaches that in step S13, the server transmits a corresponding inquiry (read DTC-request) which includes the parameters specific to the control unit, which indicate, for example, which fault memories are to be read out [See at least Sonnenrein, 0034]. Sonnenrein further teaches that, in step S14, this inquiry is transmitted from the data terminal to the control unit [See at least Sonnenrein, 0034]); and
receiving, by the computing system in response to transmitting the second vehicle data message, a third vehicle data message containing the maintenance information indicative of a vehicle condition of the output device (See at least Fig. 4 in Sonnenrein: Sonnenrein teaches that the control unit executes the received commands from step S14 and, in step S15, sends the contents of the fault memories to the data terminal as read-DTC response message, so that the read-DTC response message thus includes the relevant contents of the fault memories [See at least Sonnenrein, 0034]. Sonnenrein further teaches that, in step 16, the reply is transmitted from the data terminal to the server [See at least Sonnenrein, 0034]) while being controlled during performance of the functional test to control the output device (See at least Fig. 4 in Sonnenrein: Sonnenrein teaches that all of steps S1-S26 take place during the diagnostic session [See at least Sonnenrein, 0031-0034]). Both Sonnenrein and Johnson in view of Chapman in further view of Preece teach methods for diagnosing vehicle maintenance. However, only Sonnenrein explicitly teaches the method where a first vehicle data message from the computing system to a vehicle controller may initiate a diagnostic testing mode so that a second vehicle data message from the computing system to the vehicle controller may request a parameter which is received by the computing system.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the diagnostic method of Johnson in view of Chapman in further view of Preece to also include these two types of messages between the computing system and the vehicle controller. Anyone of ordinary skill in the art will appreciate that it is advantageous to place the vehicle in a diagnostic mode using a data message before requesting data from the vehicle so that the vehicle controller is prepared to provide requested parameters to the user. This improves convenience for the user.
However, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein does not explicitly teach the method wherein the vehicle control unit is further configured to control a powertrain, an engine, a supplemental restraint system, an entertainment system, or a malfunction indicator lamp in the first vehicle and wherein the transmitting and receiving of messages between the computing system and the vehicle electronic control unit is conducted electrically over an electrical conductor or optically over an optical conductor and wherein the requested maintenance information of the second message and received maintenance information of the third message is a parameter data value associated with a parameter identifier.
However, Covington does teach a vehicle maintenance method for communicating between a computing system of a handheld device and a vehicle control unit wherein the vehicle control unit is further configured to control a powertrain, an engine, a supplemental restraint system, an entertainment system, or a malfunction indicator lamp in the first vehicle (See at least Fig. 1 in Covington: Covington teaches that vehicle ECU 106 can control various aspects of vehicle operation or components within the vehicle 102 and can include a powertrain system ECU, an engine ECU, a supplemental inflatable restraint system (i.e., an air bag system) ECU, an entertainment system ECU, or some other ECU [See at least Covington, 0041]) and wherein the transmitting and receiving of messages between the computing system and the vehicle electronic control unit is conducted electrically over an electrical conductor or optically over an optical conductor (See at least Figs. 1-3 in Covington: Covington teaches that Vehicle Service Tool (VST) 200 shown in Figs. 2-3 can communicate with the vehicle wiredly using SAE J1962 or wirelessly using connection link 112 (From Fig. 1) in order to send and receive VDMs [See at least Covington, 0052]. Also see at least Fig. 6 in Covington: Covington teaches that, at step 602, the user can select a PID from a list of PIDs that can be requested from the ECU 106 by making a selection on the user interface 208 of the VST [See at least Covington, 0116-0117]) and wherein the requested maintenance information of the second message and received maintenance information third message is a parameter data value associated with a parameter identifier (See at least Fig. 6 in Covington: Covington teaches that, at step 602, the user can select a PID from a list of PIDs that can be requested from the ECU 106 by making a selection on the user interface 208 of the VST [See at least Covington, 0116-0117]. Covington further teaches that, at step 604, the one or more vehicle data parameters (VDP) are received at the VST from the ECU 106 over links 110 and 112 [See at least Covington, 0120]. Covington further teaches that, based on the received parameters, the VST determines a first instance of a particular vehicle data parameter that indicates the vehicle operating condition based on threshold values at block 606, and displays the parameters and operating conditions at blocks 608 and 610 [See at least Covington, 0121-0123]). Both Covington and Johnson in view of Chapman in further view of Preece in further view of Sonnenrein teach methods for generating a maintenance checklist for a vehicle based on communications between a remote device and a vehicle controller. However, only Covington explicitly teaches where the vehicle controller may control the various aforementioned auxiliary features, where the communication link between the remote device and the vehicle controller may be wired, and where the user may send a VDM containing specific PIDs to the ECU of the vehicle and receive parameter data corresponding to the PIDs from the ECU of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the maintenance method of Johnson in view of Chapman in further view of Preece in further view of Sonnenrein to also make the vehicle ECU able to control the aforementioned auxiliary functions, to also make the communication line between the vehicle controller and the remote device wired, and to also include the step of sending a VDM containing PIDs to a vehicle via an external device to request certain parameter values, as in Covington. Anyone of ordinary skill in the art will appreciate that the aforementioned auxiliary functions are commonplace in vehicle ECUs, and that wired connections are a common way to communicate between a remote maintenance device and a vehicle controller in the field of vehicle maintenance. A wired connection is an obvious substitution for a wireless connection in such a situation. Furthermore, anyone of ordinary skill in the art will appreciate that the parameter request method improves safety by allowing the user’s device to locally store data parameters and determine whether the parameters have breached a parameter threshold indicative of a certain vehicle operating condition (VOC).
However, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington does not explicitly teach the method further comprising determining, by the computing system based on the parameter data value being indicative of the vehicle condition, a checklist item result on the augmented checklist for the particular supplemental checklist item; and 
outputting, by the computing system on the display, the augmented checklist showing the checklist item result on the augmented checklist for the particular supplemental checklist item.
However, Brauer does teach a method for generating a vehicle maintenance checklist further comprising determining, by the computing system based on the parameter data value being indicative of the vehicle condition, a checklist item result on the augmented checklist for the particular supplemental checklist item (Brauer teaches that a communication means 500 is provided for establishing a communication link between the multi-function vehicle service system or vehicle inspection system 100 and an electronic control module (ECM) of a vehicle disposed in the service bay 12 may be utilized to acquire vehicle parameters directly from the vehicle ECM based on OBD-II codes [See at least Brauer, Col 8, line 53-Col 9, line 10]. Also see at least Fig. 5 in Brauer: Brauer teaches that a display may be generated using the data acquired from the vehicle ECM to provide recommended service procedures as checklist items, such as the recommended all-wheel alignment 1002a, recommended tire rotation 1003a, and recommended brake service 1005a [See at least Brauer, Col 11, line 60-Col 12, line 34]); and 
outputting, by the computing system on the display, the augmented checklist showing the checklist item result on the augmented checklist for the particular supplemental checklist item (See at least Fig. 5 in Brauer: Brauer teaches that an inspection checklist, included any added recommended maintenance items such as 1002a, 1003a, and 1005a, may be outputted to a customer [See at least Brauer, Col 11, line 60-Col 12, line 34]. Brauer further teaches the output may be in the form of a visual display [See at least Brauer, Col 11, lines 43-47]). Both Brauer and Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington teach methods for utilizing parameter data from a vehicle in order to determine an operating state of the vehicle. However, only Brauer explicitly teaches where the parameter data may be used to generate a report including a checklist comprising recommended service procedures.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the checklist generation method of Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington to also utilize vehicle parameter data to add recommended maintenance items based on parameter values to the outputted checklist, such as the “Top Fixes” checklist in Fig. 13A of Johnson, so that they are visible to the user as in Brauer. Doing so improves vehicle safety by providing users with recommended fixes based not just based on vehicle usage data as in [Johnson, 0087], but also based on vehicle parameter data as in at least [Brauer, Col 8, line 53-Col 9, line 10].

Regarding claim 2, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer teaches The method of claim 1, wherein:
determining the particular supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items includes determining one or more supplemental checklist items that correspond to the group of like vehicles and to the range of odometer readings and that are not duplicative of any checklist item within the multiple original checklist items (See at least Fig. 5 in Johnson: Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]), 
determining the one or more supplemental checklist items includes determining, for each supplemental checklist item of the one or more supplemental checklist items, a respective service procedure among a group of highest frequency service procedures performed on vehicles among the group of like vehicles (Johnson discloses that the computing device can then determine, from among the identified repair orders, the most frequently performed services [See at least Johnson, 0089]), and
each respective service procedure is different than the multiple original checklist items on the baseline checklist (See at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated that all the checklist items displayed in Figs. 11-13C are distinct from one another).

Regarding claim 3, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer teaches The method of claim 2, wherein determining the respective service procedure includes determining the respective service procedure is associated with a range of odometer readings including the first odometer reading for the first vehicle (See at least Fig. 5 in Johnson: Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]).

Regarding claim 4, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer teaches The method of claim 2, wherein service procedures of the group of highest frequency service procedures are based on action words and component names located on repair orders pertaining to vehicles of the group of like vehicles (Johnson discloses that the computing device can then determine, from among the identified repair orders, the most frequently performed services [See at least Johnson, 0089]. Johnson further discloses that text of repair orders can be recognized using optical character recognition (OCR) techniques—in other words, words [See at least Johnson, 0048]).

Regarding claim 5, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer teaches The method of claim 2, further comprising: 
determining, by the computing system, a temporal length of service associated with the first vehicle (See at least Fig. 14 in Johnson: Johnson further discloses that estimates, such as 1402, include a temporal length of service [See at least Johnson, 0148]), 
wherein determining one or more supplemental checklist items includes determining, for each supplemental checklist item of the one or more supplemental checklist items, a respective service procedure among a group of service procedures associated with a temporal interval and the group of like vehicles (See at least Fig. 14 in Johnson: Johnson further discloses that estimates, such as 1402, include a temporal length of service, for a procedure such as repairing brake calipers [See at least Johnson, 0148]), and 
wherein each respective service procedure is different than the multiple original checklist items (See at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated that all the checklist items displayed in Figs. 11-13C are distinct from one another. Johnson further discloses that any of these respective procedures may ultimately derive from a checklist item when the service technician selects a check-box next to the particular symptom on the interface 1100 [See at least Johnson, 0145-0148]).

Regarding claim 6, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer teaches The method of claim 1,
wherein the computer-readable file includes a computer-readable markup language file (Preece teaches that a smart inspection checklist may be transmitted in any format, such as in a PDF, CSV, TXT, JPG, or XML file [See at least Preece, 0051]).

Regarding claim 7, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer teaches The method of claim 6, 
wherein the computer-readable markup language file includes a tag identifying a first category of checklist items within the baseline checklist (See at least Figs. 6C in Preece: Preece teaches that the smart inspection checklist distinguishes between highly recommended, optional, and future tasks [See at least Preece, 0057]. Preece further discloses that this information is transmitted in the form of an XML file from the inspection module 100 [See at least Preece, 0051]. It will appreciated by anyone of ordinary skill in the art that the XML file hierarchically stores the designations of these various tasks using tags, as all XML files do), 
wherein the computer-readable markup language file is arranged such that one or more of the multiple original checklist items within the first baseline checklist are associated with the first category of checklist items within the first baseline checklist (Preece discloses that checklist items which ultimately produce the checklists depicted in Fig. 6C are transmitted in the form of an XML file from the inspection module 100 [See at least Preece, 0051]. It will appreciated by anyone of ordinary skill in the art that the XML file hierarchically stores the designations of these various tasks using different tags to differentiate the checklists from each other), 
wherein the method further includes: 
determining, by the computing system, the particular supplemental checklist item is associated with the first category of checklist items within the first baseline checklist (See at least Fig. 6C in Preece: Preece discloses that checklists are ultimately produced as part of the service manager’s checklist which categorize certain tasks as falling under certain checklists [See at least Preece, 0057]), and 
wherein modifying the computer-readable markup language file further includes inserting the particular first supplemental checklist item within the computer-readable markup language file so that the computer-readable markup language file is arranged so that the particular supplemental checklist item is associated with the first category of checklist items within the first baseline checklist (See at least Fig. 4 in Preece: Preece discloses that in steps 420, 430 and 440 of generating a customized smart inspection checklist, supplemental data may be gathered from various sources to generate checklist items which are then stored in an XML file [See at least Preece, 0046-0051]).

Regarding claim 9, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer teaches The method of claim 1, wherein the baseline checklist is one of multiple baseline checklists configured for inspecting any vehicle among the group of like vehicles, and wherein each baseline checklist of the multiple baseline checklists is tailored for a different range of odometer readings (Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]. Also see at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated based on [Johnson, 0087] that a different set of checklists will be generated for different mileages).

Regarding claim 10, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer teaches The method of claim 1, 
wherein the particular supplemental checklist item is associated with a threshold odometer value (See at least Fig. 5 in Johnson: Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]. Also see at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated that all the checklist items displayed in Figs. 11-13C are unique, and since [Johnson, 0087] discloses individually finding these items, any of the displayed checklist items of Figs. 11-13C may be regarded as “supplemental”. Furthermore, Johnson discloses that repair information may be selected based on the odometer range of previous repairs associated with the vehicles mileage [See at least Johnson, 0090]; the difference between the particular vehicle’s odometer reading and the lower bound of a range associated with a repair may be regarded as a threshold odometer value), and 
wherein determining the particular supplemental checklist item includes determining that a vehicle history associated with the first vehicle (Johnson discloses that in response to YMM, mileage, and symptoms of a particular vehicle, the computing system may access a history of repairs similar vehicles [See at least Johnson, 0090]. This may be regarded as a vehicle history associated with the first vehicle associated with a range) does not indicate a service associated with the particular supplemental checklist item was performed to the first vehicle while a second odometer reading for the first vehicle was between the first odometer reading for the first vehicle and a reference odometer reading equal to the first odometer reading for the first vehicle minus the threshold odometer value (Johnson discloses that the computing device may be unable to identify more than a threshold number of repair orders corresponding to the mileage range of the vehicle [See at least Johnson, 0090]. If the threshold is regarded to be the difference between the current mileage of the particular vehicle and the lower end of the range, it will be appreciated that a service associated with the repair orders was not performed on any vehicles for applicant’s claimed range, including on the particular vehicle itself).

Regarding claim 11, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer teaches The method of claim 1.
However, Johnson does not explicitly disclose the method wherein the computer-readable file includes a computer-readable markup language file, 
wherein each original checklist item of the multiple original checklist items is associated with a tag indicating the original checklist item is a checklist item, 
the method further comprising: 
determining, by the computing system, the multiple original checklist items include a first original checklist item associated with supplemental information not contained within the baseline checklist, 
wherein generating the augmented checklist includes modifying the computer-readable markup language file to include the supplemental information.
However, Preece does teach a vehicle inspection method wherein the computer-readable file includes a computer-readable markup language file (Preece teaches that a smart inspection checklist may be transmitted in any format, such as in a PDF, CSV, TXT, JPG, or XML file [See at least Preece, 0051]), 
wherein each original checklist item of the multiple original checklist items is associated with a tag indicating the original checklist item is a checklist item (See at least Fig. 6C in Preece: Preece discloses that the checklist contains a plurality of items [See at least Preece, 0057]. It will be appreciated by anyone of ordinary skill in the art that any list items stored in an XML file, as suggested in at least [Preece, 0051], must be tagged as such), 
the method further comprising: 
determining, by the computing system, the multiple original checklist items include a first original checklist item associated with supplemental information not contained within the baseline checklist (See at least Fig. 6C in Preece: Preece discloses that checklists are ultimately produced as part of the service manager’s checklist which categorize certain tasks as falling under certain checklists [See at least Preece, 0057]), 
wherein generating the augmented checklist includes modifying the computer-readable markup language file to include the supplemental information (See at least Fig. 4 in Preece: Preece discloses that in steps 420, 430 and 440 of generating a customized smart inspection checklist, supplemental data may be gathered from various sources to generate checklist items which are then stored in an XML file [See at least Preece, 0046-0051]. It will once again be appreciated by anyone of ordinary skill in the art that any list items stored in an XML file, as suggested in at least [Preece, 0051], must be tagged as such). Both Johnson and Preece teach methods of developing inspection lists for vehicles. However, only Preece explicitly teaches where both original and supplemental maintenance data for a vehicle checklist may be stored in an XML file, which is modified to include the supplemental data as well.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the checklist-generating method of Johnson to also store the maintenance checklist in an XML file, which is modified to include any additional supplemental maintenance information. Anyone of ordinary skill in the art will appreciate that XML files are a standard file format used to store hierarchical information such as the vehicle service checklists discussed in Johnson and Preece.

Regarding claim 13, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer teaches The method of claim 1, wherein the baseline checklist includes a user-selected checklist (See at least Figs. 13A-C in Johnson: Johnson discloses that the user may select one or more checklist items [See at least Johnson, 0143-0145]).

Regarding claim 14, Johnson discloses A computing system (See at least [Johnson, 0006]) comprising: 
a non-transitory computer-readable memory (See at least [Johnson, 0006]) having stored thereon a first baseline checklist including multiple original checklist items (See at least Figs. 11-13C in Johnson: Johnson discloses that the display may comprise a plurality of checklists [See at least Johnson, 0136-0139]); 
one or more processors (See at least [Johnson, 0006]); and 
program instructions stored on the non-transitory computer-readable memory and executable by the one or more processors (See at least [Johnson, 0006]) to cause the computing system to: 
determine a vehicle identifier indicative of a group of like vehicles, the group of like vehicles including a first vehicle (See at least Fig. 5 in Johnson: Johnson discloses that at step 502, a computing device may receive a vehicle identifier and vehicle-usage data for a vehicle [See at least Johnson, 0082]. Johnson further discloses that the vehicle identifier can identify a particular vehicle type, rather than a particular vehicle, including Year-Make-Model (YMM), YMME, or YMMES information [See at least Johnson, 0083]); 
determine a first odometer reading for the first vehicle (Johnson discloses that the vehicle-usage data can be an odometer reading [See at least Johnson, 0083]); 
determine a computer-readable file corresponding to the group of like vehicles and to a range of odometer readings including the first odometer reading, wherein the computer-readable file includes a baseline checklist including multiple original checklist items (Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]. Also see at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated by anyone of ordinary skill in the art that such an interface is generated based off of either temporary or permanent storage of information in a computer-readable file);
 TELEPHONE (312) 913-0001determine, from within repair data contained on vehicle repair orders that include a service procedure and an odometer value (See at least Fig. 5 in Johnson: Johnson discloses that repair orders considered at step 504 each include information pertaining to repairing a vehicle [See at least Johnson, 0086]. Johnson further teaches the orders considered each contain mileage [See at least Johnson, 0087]), a particular supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items (See at least Fig. 5 in Johnson: Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]. Also see at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated that all the checklist items displayed in Figs. 11-13C are unique, and since [Johnson, 0087] discloses individually finding these items, any of the displayed checklist items of Figs. 11-13C may be regarded as “supplemental”);
generate an augmented checklist, wherein generating the augmented checklist includes adding the particular supplemental checklist item into the baseline checklist (See at least Figs. 11-13C in Johnson: Johnson discloses that all of the checklist items may be added to a single display [See at least Johnson, 0136-0139]); and 
output the augmented checklist on a display, wherein outputting the augmented checklist on the display includes displaying the text of the multiple original checklist items and the text of the particular supplemental checklist item without displaying any tag indicating the multiple original checklist items or the supplemental checklist item is a checklist item (See at least Figs. 11-13C in Johnson: Johnson discloses that the checklist items may be displayed without any tags from HTML, XLM, JSON or any other file format also being displayed).
However, Johnson does not explicitly teach the system wherein the baseline checklist includes multiple original checklist items from a maintenance schedule developed by a vehicle manufacturer that manufactured the group of like vehicles.
However, Chapman does teach a method for generating a maintenance checklist for a vehicle wherein the baseline checklist includes multiple original checklist items from a maintenance schedule developed by a vehicle manufacturer that manufactured the group of like vehicles (Chapman teaches that fleet operators create maintenance and repair checklists and instructions based on manufacturer requirements, recommendations, and best practices [See at least Chapman, 0059]). Both Chapman and Johnson teach methods of generating maintenance checklists for vehicles. However, only Chapman explicitly teaches where multiple items present in the original checklist may be from a maintenance schedule developed by a vehicle manufacturer.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the original checklist of Johnson to also include multiple items from a maintenance schedule developed by a vehicle manufacturer, as in Chapman. Doing so improves safety of the vehicle by ensuring that the vehicle is being considered for maintenance procedures recommended by the manufacturer.
However, Johnson does not explicitly teach the method wherein each original checklist item includes text and a tag indicating the text is a checklist item and wherein the particular supplemental checklist item includes text and a tag indicating the text is a checklist item.
However, Preece does teach a method for displaying checklists from markup language text files wherein each original checklist item includes text and a tag indicating the text is a checklist item and wherein the particular supplemental checklist item includes text and a tag indicating the text is a checklist item (See at least Fig. 4 in Preece: Preece discloses that in steps 420, 430 and 440 of generating a customized smart inspection checklist, supplemental data may be gathered from various sources to generate checklist items which are then stored in an XML file [See at least Preece, 0046-0051]. It will once again be appreciated by anyone of ordinary skill in the art that any list items stored in an XML file, as suggested in at least [Preece, 0051], must be tagged as such). Both Johnson and Preece teach methods of developing inspection lists for vehicles. However, only Preece explicitly teaches where both original and supplemental maintenance data for a vehicle checklist may be stored in an XML file, which is modified to include the supplemental data as well.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the checklist-generating method of Johnson to also store the maintenance checklist in an XML file, which is modified to include any additional supplemental maintenance information. Anyone of ordinary skill in the art will appreciate that XML files are a standard file format used to store hierarchical information such as the vehicle service checklists discussed in Johnson and Preece.
However, Johnson does not explicitly teach the system wherein the one or more processors are further configured to transmit, to an electronic control unit located in the first TELEPHONE (312) 913-0001vehicle: 
a first vehicle data message to cause performance of a functional test to control an output device connected to the electronic control unit in the first vehicle, and 
a second vehicle data message to request maintenance information; and
receive, in response to a transmission of the second vehicle data message, a third vehicle data message containing the maintenance information indicative of a vehicle condition of the output device while being controlled during performance of the functional test to control the output device.
However, Sonnenrein does teach a system for communicating between a vehicle maintenance device and a vehicle controller wherein the system is further configured to transmit, to an electronic control unit located in the first TELEPHONE (312) 913-0001vehicle: 
a first vehicle data message to cause performance of a functional test to control an output device connected to the electronic control unit in the first vehicle (See at least Fig. 4 in Sonnenrein: Sonnenrein teaches that the server transmits a corresponding diagnosis command (start-diagnostic-session request) to the vehicle data terminal (step S2) which is then relayed to the vehicle control unit to be diagnosed (step S2) via the interface [See at least Sonnenrein, 0031]), and 
a second vehicle data message to request maintenance information (See at least Fig. 4 in Sonnenrein: Sonnenrein teaches that in step S13, the server transmits a corresponding inquiry (read DTC-request) which includes the parameters specific to the control unit, which indicate, for example, which fault memories are to be read out [See at least Sonnenrein, 0034]. Sonnenrein further teaches that, in step S14, this inquiry is transmitted from the data terminal to the control unit [See at least Sonnenrein, 0034]); and
receive, in response to transmitting the second vehicle data message, a third vehicle data message containing the maintenance information indicative of a vehicle condition of the output device (See at least Fig. 4 in Sonnenrein: Sonnenrein teaches that the control unit executes the received commands from step S14 and, in step S15, sends the contents of the fault memories to the data terminal as read-DTC response message, so that the read-DTC response message thus includes the relevant contents of the fault memories [See at least Sonnenrein, 0034]. Sonnenrein further teaches that, in step 16, the reply is transmitted from the data terminal to the server [See at least Sonnenrein, 0034]) while being controlled during performance of the functional test to control the output device (See at least Fig. 4 in Sonnenrein: Sonnenrein teaches that all of steps S1-S26 take place during the diagnostic session [See at least Sonnenrein, 0031-0034]). Both Sonnenrein and Johnson in view of Chapman in further view of Preece teach methods for diagnosing vehicle maintenance. However, only Sonnenrein explicitly teaches the method where a first vehicle data message from the computing system to a vehicle controller may initiate a diagnostic testing mode so that a second vehicle data message from the computing system to the vehicle controller may request a parameter which is received by the computing system.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the diagnostic method of Johnson in view of Chapman in further view of Preece to also include these two types of messages between the computing system and the vehicle controller. Anyone of ordinary skill in the art will appreciate that it is advantageous to place the vehicle in a diagnostic mode using a data message before requesting data from the vehicle so that the vehicle controller is prepared to provide requested parameters to the user. This improves convenience for the user.
However, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein does not explicitly teach the system wherein the vehicle control unit is further configured to control a powertrain, an engine, a supplemental restraint system, an entertainment system, or a malfunction indicator lamp in the first vehicle and wherein the transmitting and receiving of messages between the computing system and the vehicle electronic control unit is conducted electrically over an electrical conductor or optically over an optical conductor and wherein the requested maintenance information of the second message and received maintenance information of the third message is a parameter data value associated with a parameter identifier.
However, Covington does teach a vehicle maintenance method for communicating between a computing system of a handheld device and a vehicle control unit wherein the vehicle control unit is further configured to control a powertrain, an engine, a supplemental restraint system, an entertainment system, or a malfunction indicator lamp in the first vehicle (See at least Fig. 1 in Covington: Covington teaches that vehicle ECU 106 can control various aspects of vehicle operation or components within the vehicle 102 and can include a powertrain system ECU, an engine ECU, a supplemental inflatable restraint system (i.e., an air bag system) ECU, an entertainment system ECU, or some other ECU [See at least Covington, 0041]) and wherein the transmitting and receiving of messages between the computing system and the vehicle electronic control unit is conducted electrically over an electrical conductor or optically over an optical conductor (See at least Figs. 1-3 in Covington: Covington teaches that Vehicle Service Tool (VST) 200 shown in Figs. 2-3 can communicate with the vehicle wiredly using SAE J1962 or wirelessly using connection link 112 (From Fig. 1) in order to send and receive VDMs [See at least Covington, 0052]. Also see at least Fig. 6 in Covington: Covington teaches that, at step 602, the user can select a PID from a list of PIDs that can be requested from the ECU 106 by making a selection on the user interface 208 of the VST [See at least Covington, 0116-0117]) and wherein the requested maintenance information of the second message and received maintenance information third message is a parameter data value associated with a parameter identifier (See at least Fig. 6 in Covington: Covington teaches that, at step 602, the user can select a PID from a list of PIDs that can be requested from the ECU 106 by making a selection on the user interface 208 of the VST [See at least Covington, 0116-0117]. Covington further teaches that, at step 604, the one or more vehicle data parameters (VDP) are received at the VST from the ECU 106 over links 110 and 112 [See at least Covington, 0120]. Covington further teaches that, based on the received parameters, the VST determines a first instance of a particular vehicle data parameter that indicates the vehicle operating condition based on threshold values at block 606, and displays the parameters and operating conditions at blocks 608 and 610 [See at least Covington, 0121-0123]). Both Covington and Johnson in view of Chapman in further view of Preece in further view of Sonnenrein teach methods for generating a maintenance checklist for a vehicle based on communications between a remote device and a vehicle controller. However, only Covington explicitly teaches where the vehicle controller may control the various aforementioned auxiliary features, where the communication link between the remote device and the vehicle controller may be wired, and where the user may send a VDM containing specific PIDs to the ECU of the vehicle and receive parameter data corresponding to the PIDs from the ECU of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the maintenance method of Johnson in view of Chapman in further view of Preece in further view of Sonnenrein to also make the vehicle ECU able to control the aforementioned auxiliary functions, to also make the communication line between the vehicle controller and the remote device wired, and to also include the step of sending a VDM containing PIDs to a vehicle via an external device to request certain parameter values, as in Covington. Anyone of ordinary skill in the art will appreciate that the aforementioned auxiliary functions are commonplace in vehicle ECUs, and that wired connections are a common way to communicate between a remote maintenance device and a vehicle controller in the field of vehicle maintenance. A wired connection is an obvious substitution for a wireless connection in such a situation. Furthermore, anyone of ordinary skill in the art will appreciate that the parameter request method improves safety by allowing the user’s device to locally store data parameters and determine whether the parameters have breached a parameter threshold indicative of a certain vehicle operating condition (VOC).
However, Johnson in view of Preece in further view of Covington does not explicitly teach the computing system wherein the computing system is further configured to determine, based on the parameter data value being indicative of the vehicle condition, a checklist item result on the augmented checklist for the particular supplemental checklist item; and 
output, on the display, the augmented checklist showing the checklist item result on the augmented checklist for the particular supplemental checklist item.
However, Brauer does teach a computing system for generating a vehicle maintenance checklist which is further configured to determine, based on the parameter data value being indicative of the vehicle condition, a checklist item result on the augmented checklist for the particular supplemental checklist item (Brauer teaches that a communication means 500 is provided for establishing a communication link between the multi-function vehicle service system or vehicle inspection system 100 and an electronic control module (ECM) of a vehicle disposed in the service bay 12 may be utilized to acquire vehicle parameters directly from the vehicle ECM based on OBD-II codes [See at least Brauer, Col 8, line 53-Col 9, line 10]. Also see at least Fig. 5 in Brauer: Brauer teaches that a display may be generated using the data acquired from the vehicle ECM to provide recommended service procedures as checklist items, such as the recommended all-wheel alignment 1002a, recommended tire rotation 1003a, and recommended brake service 1005a [See at least Brauer, Col 11, line 60-Col 12, line 34]); and 
output, on the display, the augmented checklist showing the checklist item result on the augmented checklist for the particular supplemental checklist item (See at least Fig. 5 in Brauer: Brauer teaches that an inspection checklist, included any added recommended maintenance items such as 1002a, 1003a, and 1005a, may be outputted to a customer [See at least Brauer, Col 11, line 60-Col 12, line 34]. Brauer further teaches the output may be in the form of a visual display [See at least Brauer, Col 11, lines 43-47]). Both Brauer and Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington teach methods for utilizing parameter data from a vehicle in order to determine an operating state of the vehicle. However, only Brauer explicitly teaches where the parameter data may be used to generate a report including a checklist comprising recommended service procedures.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the checklist generation method of Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington to also utilize vehicle parameter data to add recommended maintenance items based on parameter values to the outputted checklist, such as the “Top Fixes” checklist in Fig. 13A of Johnson, so that they are visible to the user as in Brauer. Doing so improves vehicle safety by providing users with recommended fixes based not just based on vehicle usage data as in [Johnson, 0087], but also based on vehicle parameter data as in at least [Brauer, Col 8, line 53-Col 9, line 10].

Regarding claim 15, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer teaches The computing system of claim 14, further comprising: 
the display (See at least Figs. 11-13C in Johnson: Johnson discloses that all of the checklist items may be added to a single display [See at least Johnson, 0136-0139]).

Regarding claim 16, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer teaches The computing system of claim 14, further comprising: 
a network transceiver to transmit the augmented checklist to the display (See at least Fig. 17 in Johnson: Johnson discloses that output interfaces 1750 may communicate bidirectionally with display devices 1760 in order to display the augmented checklist [See at least Johnson, 0158 and 0162]).

Regarding claim 17, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer teaches The computing system of claim 14, wherein:
 TELEPHONE (312) 913-0001determining the particular supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items includes determining one or more supplemental checklist items that correspond to the group of like vehicles and to the range of odometer readings and that are not duplicative of any checklist item within the multiple original checklist items (See at least Fig. 5 in Johnson: Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]), 
determining one or more supplemental checklist items includes determining, for each supplemental checklist item of the one or more supplemental checklist items, a respective service procedure among a group of highest frequency service procedures performed on(Johnson discloses that the computing device can then determine, from among the identified repair orders, the most frequently performed services [See at least Johnson, 0089]), and 
each respective service procedure is different than the multiple original checklist items on the baseline checklist (See at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated that all the checklist items displayed in Figs. 11-13C are distinct from one another).  

Regarding claim 18, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer teaches The computing system of claim 17, 
wherein the program instructions are further executable to determine a temporal length of service associated with the first vehicle (See at least Fig. 14 in Johnson: Johnson further discloses that estimates, such as 1402, include a temporal length of service [See at least Johnson, 0148]), and 
wherein determining the one or more supplemental checklist items includes determining, for each supplemental checklist item, a respective service procedure among a group of service procedures associated with a temporal interval and the group of like vehicles (See at least Fig. 14 in Johnson: Johnson further discloses that estimates, such as 1402, include a temporal length of service, for a procedure such as repairing brake calipers [See at least Johnson, 0148]), and 
wherein each respective service procedure is different than the multiple original checklist items (See at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated that all the checklist items displayed in Figs. 11-13C are distinct from one another. Johnson further discloses that any of these respective procedures may ultimately derive from a checklist item when the service technician selects a check-box next to the particular symptom on the interface 1100 [See at least Johnson, 0145-0148]).  

Regarding claim 19, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer teaches The computing system of claim 14,
wherein the computer-readable file includes a computer-readable markup language file (Preece teaches that a smart inspection checklist may be transmitted in any format, such as in a PDF, CSV, TXT, JPG, or XML file [See at least Preece, 0051]).

Regarding claim 20, Johnson discloses A non-transitory computer-readable memory having stored thereon instructions executable by one or more processors (See at least [Johnson, 0006]) to cause a computing system to perform functions comprising: 
determining a vehicle identifier indicative of a group of like vehicles, the group of like vehicles including a first vehicle (See at least Fig. 5 in Johnson: Johnson discloses that at step 502, a computing device may receive a vehicle identifier and vehicle-usage data for a vehicle [See at least Johnson, 0082]. Johnson further discloses that the vehicle identifier can identify a particular vehicle type, rather than a particular vehicle, including Year-Make-Model (YMM), YMME, or YMMES information [See at least Johnson, 0083]); 
determining a first odometer reading for the first vehicle (Johnson discloses that the vehicle-usage data can be an odometer reading [See at least Johnson, 0083]); 
determining, a computer-readable file corresponding to the group of like vehicles and to a range of odometer readings including the first odometer reading, wherein the computer-readable file includes a baseline checklist including multiple original checklist items (Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]. Also see at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated by anyone of ordinary skill in the art that such an interface is generated based off of either temporary or permanent storage of information in a computer-readable file): 
determining, from within repair data contained on vehicle repair orders that include a service procedure and an odometer value (See at least Fig. 5 in Johnson: Johnson discloses that repair orders considered at step 504 each include information pertaining to repairing a vehicle [See at least Johnson, 0086]. Johnson further teaches the orders considered each contain mileage [See at least Johnson, 0087]), a particular supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items (See at least Fig. 5 in Johnson: Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]. Also see at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated that all the checklist items displayed in Figs. 11-13C are unique, and since [Johnson, 0087] discloses individually finding these items, any of the displayed checklist items of Figs. 11-13C may be regarded as “supplemental”); 
generating an augmented checklist, wherein generating the augmented checklist includes adding the particular supplemental checklist item into the baseline checklist (See at least Figs. 11-13C in Johnson: Johnson discloses that all of the checklist items may be added to a single display [See at least Johnson, 0136-0139]); and 
outputting the augmented checklist on a display, wherein outputting the augmented checklist on the display includes displaying the text of the multiple original checklist items and the text of the particular supplemental checklist item without displaying any tag indicating the multiple original checklist items or the particular supplemental checklist item is a checklist item (See at least Figs. 11-13C in Johnson: Johnson discloses that the checklist items may be displayed without any tags from HTML, XLM, JSON or any other file format also being displayed).
However, Johnson does not explicitly teach the non-transitory computer-readable medium wherein the baseline checklist includes multiple original checklist items from a maintenance schedule developed by a vehicle manufacturer that manufactured the group of like vehicles.
However, Chapman does teach a method for generating a maintenance checklist for a vehicle wherein the baseline checklist includes multiple original checklist items from a maintenance schedule developed by a vehicle manufacturer that manufactured the group of like vehicles (Chapman teaches that fleet operators create maintenance and repair checklists and instructions based on manufacturer requirements, recommendations, and best practices [See at least Chapman, 0059]). Both Chapman and Johnson teach methods of generating maintenance checklists for vehicles. However, only Chapman explicitly teaches where multiple items present in the original checklist may be from a maintenance schedule developed by a vehicle manufacturer.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the original checklist of Johnson to also include multiple items from a maintenance schedule developed by a vehicle manufacturer, as in Chapman. Doing so improves safety of the vehicle by ensuring that the vehicle is being considered for maintenance procedures recommended by the manufacturer.
However, Johnson does not explicitly teach the non-transitory computer-readable medium wherein each original checklist item includes text and a tag indicating the text is a checklist item and wherein the particular supplemental checklist item includes text and a tag indicating the text is a checklist item.
However, Preece does teach a method for displaying checklists from markup language text files wherein each original checklist item includes text and a tag indicating the text is a checklist item and wherein the particular supplemental checklist item includes text and a tag indicating the text is a checklist item (See at least Fig. 4 in Preece: Preece discloses that in steps 420, 430 and 440 of generating a customized smart inspection checklist, supplemental data may be gathered from various sources to generate checklist items which are then stored in an XML file [See at least Preece, 0046-0051]. It will once again be appreciated by anyone of ordinary skill in the art that any list items stored in an XML file, as suggested in at least [Preece, 0051], must be tagged as such). Both Johnson and Preece teach methods of developing inspection lists for vehicles. However, only Preece explicitly teaches where both original and supplemental maintenance data for a vehicle checklist may be stored in an XML file, which is modified to include the supplemental data as well.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the checklist-generating method of Johnson to also store the maintenance checklist in an XML file, which is modified to include any additional supplemental maintenance information. Anyone of ordinary skill in the art will appreciate that XML files are a standard file format used to store hierarchical information such as the vehicle service checklists discussed in Johnson and Preece.
However, Johnson does not explicitly teach the non-transitory computer-readable medium wherein the functions further comprise transmitting, by the computing system to an electronic control unit located in the first TELEPHONE (312) 913-0001vehicle: 
a first vehicle data message to cause performance of a functional test to control an output device connected to the electronic control unit in the first vehicle, and 
a second vehicle data message to request maintenance information; and
receiving, by the computing system in response to transmitting the second vehicle data message, a third vehicle data message containing the maintenance information indicative of a vehicle condition of the output device while being controlled during performance of the functional test to control the output device.
However, Sonnenrein does teach a method for communicating between a vehicle maintenance device and a vehicle controller wherein the method further comprises transmitting, by the computing system to an electronic control unit located in the first TELEPHONE (312) 913-0001vehicle: 
a first vehicle data message to cause performance of a functional test to control an output device connected to the electronic control unit in the first vehicle (See at least Fig. 4 in Sonnenrein: Sonnenrein teaches that the server transmits a corresponding diagnosis command (start-diagnostic-session request) to the vehicle data terminal (step S2) which is then relayed to the vehicle control unit to be diagnosed (step S2) via the interface [See at least Sonnenrein, 0031]), and 
a second vehicle data message to request maintenance information (See at least Fig. 4 in Sonnenrein: Sonnenrein teaches that in step S13, the server transmits a corresponding inquiry (read DTC-request) which includes the parameters specific to the control unit, which indicate, for example, which fault memories are to be read out [See at least Sonnenrein, 0034]. Sonnenrein further teaches that, in step S14, this inquiry is transmitted from the data terminal to the control unit [See at least Sonnenrein, 0034]); and
receiving, by the computing system in response to transmitting the second vehicle data message, a third vehicle data message containing the maintenance information indicative of a vehicle condition of the output device (See at least Fig. 4 in Sonnenrein: Sonnenrein teaches that the control unit executes the received commands from step S14 and, in step S15, sends the contents of the fault memories to the data terminal as read-DTC response message, so that the read-DTC response message thus includes the relevant contents of the fault memories [See at least Sonnenrein, 0034]. Sonnenrein further teaches that, in step 16, the reply is transmitted from the data terminal to the server [See at least Sonnenrein, 0034]) while being controlled during performance of the functional test to control the output device (See at least Fig. 4 in Sonnenrein: Sonnenrein teaches that all of steps S1-S26 take place during the diagnostic session [See at least Sonnenrein, 0031-0034]). Both Sonnenrein and Johnson in view of Chapman in further view of Preece teach methods for diagnosing vehicle maintenance. However, only Sonnenrein explicitly teaches the method where a first vehicle data message from the computing system to a vehicle controller may initiate a diagnostic testing mode so that a second vehicle data message from the computing system to the vehicle controller may request a parameter which is received by the computing system.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the diagnostic method of Johnson in view of Chapman in further view of Preece to also include these two types of messages between the computing system and the vehicle controller. Anyone of ordinary skill in the art will appreciate that it is advantageous to place the vehicle in a diagnostic mode using a data message before requesting data from the vehicle so that the vehicle controller is prepared to provide requested parameters to the user. This improves convenience for the user.
However, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein does not explicitly teach the non-transitory computer-readable medium wherein the vehicle control unit is further configured to control a powertrain, an engine, a supplemental restraint system, an entertainment system, or a malfunction indicator lamp in the first vehicle and wherein the transmitting and receiving of messages between the computing system and the vehicle electronic control unit is conducted electrically over an electrical conductor or optically over an optical conductor and wherein the requested maintenance information of the second message and received maintenance information of the third message is a parameter data value associated with a parameter identifier.
However, Covington does teach a vehicle maintenance method for communicating between a computing system of a handheld device and a vehicle control unit wherein the vehicle control unit is further configured to control a powertrain, an engine, a supplemental restraint system, an entertainment system, or a malfunction indicator lamp in the first vehicle (See at least Fig. 1 in Covington: Covington teaches that vehicle ECU 106 can control various aspects of vehicle operation or components within the vehicle 102 and can include a powertrain system ECU, an engine ECU, a supplemental inflatable restraint system (i.e., an air bag system) ECU, an entertainment system ECU, or some other ECU [See at least Covington, 0041]) and wherein the transmitting and receiving of messages between the computing system and the vehicle electronic control unit is conducted electrically over an electrical conductor or optically over an optical conductor (See at least Figs. 1-3 in Covington: Covington teaches that Vehicle Service Tool (VST) 200 shown in Figs. 2-3 can communicate with the vehicle wiredly using SAE J1962 or wirelessly using connection link 112 (From Fig. 1) in order to send and receive VDMs [See at least Covington, 0052]. Also see at least Fig. 6 in Covington: Covington teaches that, at step 602, the user can select a PID from a list of PIDs that can be requested from the ECU 106 by making a selection on the user interface 208 of the VST [See at least Covington, 0116-0117]) and wherein the requested maintenance information of the second message and received maintenance information third message is a parameter data value associated with a parameter identifier (See at least Fig. 6 in Covington: Covington teaches that, at step 602, the user can select a PID from a list of PIDs that can be requested from the ECU 106 by making a selection on the user interface 208 of the VST [See at least Covington, 0116-0117]. Covington further teaches that, at step 604, the one or more vehicle data parameters (VDP) are received at the VST from the ECU 106 over links 110 and 112 [See at least Covington, 0120]. Covington further teaches that, based on the received parameters, the VST determines a first instance of a particular vehicle data parameter that indicates the vehicle operating condition based on threshold values at block 606, and displays the parameters and operating conditions at blocks 608 and 610 [See at least Covington, 0121-0123]). Both Covington and Johnson in view of Chapman in further view of Preece in further view of Sonnenrein teach methods for generating a maintenance checklist for a vehicle based on communications between a remote device and a vehicle controller. However, only Covington explicitly teaches where the vehicle controller may control the various aforementioned auxiliary features, where the communication link between the remote device and the vehicle controller may be wired, and where the user may send a VDM containing specific PIDs to the ECU of the vehicle and receive parameter data corresponding to the PIDs from the ECU of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the maintenance method of Johnson in view of Chapman in further view of Preece in further view of Sonnenrein to also make the vehicle ECU able to control the aforementioned auxiliary functions, to also make the communication line between the vehicle controller and the remote device wired, and to also include the step of sending a VDM containing PIDs to a vehicle via an external device to request certain parameter values, as in Covington. Anyone of ordinary skill in the art will appreciate that the aforementioned auxiliary functions are commonplace in vehicle ECUs, and that wired connections are a common way to communicate between a remote maintenance device and a vehicle controller in the field of vehicle maintenance. A wired connection is an obvious substitution for a wireless connection in such a situation. Furthermore, anyone of ordinary skill in the art will appreciate that the parameter request method improves safety by allowing the user’s device to locally store data parameters and determine whether the parameters have breached a parameter threshold indicative of a certain vehicle operating condition (VOC).
However, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington does not explicitly teach the non-transitory computer-readable medium wherein the instructions executable by the computing system further comprise determining, by the computing system based on the parameter data value being indicative of the vehicle condition, a checklist item result on the augmented checklist for the particular supplemental checklist item; and 
outputting, by the computing system on the display, the augmented checklist showing the checklist item result on the augmented checklist for the particular supplemental checklist item.
However, Brauer does teach a method for generating a vehicle maintenance checklist further comprising determining, by the computing system based on the parameter data value being indicative of the vehicle condition, a checklist item result on the augmented checklist for the particular supplemental checklist item (Brauer teaches that a communication means 500 is provided for establishing a communication link between the multi-function vehicle service system or vehicle inspection system 100 and an electronic control module (ECM) of a vehicle disposed in the service bay 12 may be utilized to acquire vehicle parameters directly from the vehicle ECM based on OBD-II codes [See at least Brauer, Col 8, line 53-Col 9, line 10]. Also see at least Fig. 5 in Brauer: Brauer teaches that a display may be generated using the data acquired from the vehicle ECM to provide recommended service procedures as checklist items, such as the recommended all-wheel alignment 1002a, recommended tire rotation 1003a, and recommended brake service 1005a [See at least Brauer, Col 11, line 60-Col 12, line 34]); and 
outputting, by the computing system on the display, the augmented checklist showing the checklist item result on the augmented checklist for the particular supplemental checklist item (See at least Fig. 5 in Brauer: Brauer teaches that an inspection checklist, included any added recommended maintenance items such as 1002a, 1003a, and 1005a, may be outputted to a customer [See at least Brauer, Col 11, line 60-Col 12, line 34]. Brauer further teaches the output may be in the form of a visual display [See at least Brauer, Col 11, lines 43-47]). Both Brauer and Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington teach methods for utilizing parameter data from a vehicle in order to determine an operating state of the vehicle. However, only Brauer explicitly teaches where the parameter data may be used to generate a report including a checklist comprising recommended service procedures.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the checklist generation method of Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington to also utilize vehicle parameter data to add recommended maintenance items based on parameter values to the outputted checklist, such as the “Top Fixes” checklist in Fig. 13A of Johnson, so that they are visible to the user as in Brauer. Doing so improves vehicle safety by providing users with recommended fixes based not just based on vehicle usage data as in [Johnson, 0087], but also based on vehicle parameter data as in at least [Brauer, Col 8, line 53-Col 9, line 10].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20160071334 A1) in view of Chapman et al. (US 20150081161 A1) in further view of Preece et al. (US 20080208609 A1) in further view of Sonnenrein et al. (US 20060095174 A1) in further view of Covington et al. (US 20160124587 A1) in further view of Brauer et al. (US 9530121 B2) in further view of Edwards et al. (US 20020080022 A1), hereinafter referred to as Edwards.
Regarding claim 8, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer teaches The method of claim 1.
However, Johnson does not explicitly teach the method wherein the multiple original checklist items on the first baseline checklist are contained on a maintenance schedule for the group of like vehicles, the maintenance schedule developed by a vehicle manufacturer that manufactured the group of like vehicles.
However, Edwards does teach a method for scheduling vehicle maintenance wherein the multiple original checklist items on the first baseline checklist are contained on a maintenance schedule for the group of like vehicles, the maintenance schedule developed by a vehicle manufacturer that manufactured the group of like vehicles (See at least Fig. 4 in Edwards: Edwards teaches that a maintenance schedule generated after receiving vehicle data displays several of the manufacturers recommendations [See at least Edwards, 0029-0030]). Both Johnson and Edwards teach methods for scheduling vehicle maintenance. However, only Edwards explicitly teaches where the maintenance may be scheduled based on the recommendations of the vehicle manufacturer.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle maintenance system of Johnson to also account for manufacturer recommendations when generating its maintenance checklist. Doing so improves reliability of the system, since manufacturers are likely to have a strong understanding of when certain repairs of certain parts are necessary.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20160071334 A1) in view of Chapman et al. (US 20150081161 A1) in further view of Preece et al. (US 20080208609 A1) in further view of Sonnenrein et al. (US 20060095174 A1) in further view of Covington et al. (US 20160124587 A1) in further view of Brauer et al. (US 9530121 B2) in further view of Rosner et al. (US 20060206807 A1), hereinafter referred to as Rosner.
Regarding claim 12, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer teaches The method of claim 11.
However, Johnson does not teach the method wherein modifying the computer-readable markup language file to include the supplemental information includes associating the first original checklist item with a footnote tag and adding the supplemental information as a footnote associated with the footnote tag.
However, Rosner does teach a method for modifying an XML file for displaying supplemental information as a footnote (See at least Fig. 49 in Rosner and [Rosner, 0324]). Both Rosner and Johnson in view of Preece in further view of Covington in further view of Brauer teach methods for displaying lists based on XML files.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the XLM-generating methods of Johnson in view of Preece in further view of Covington in further view of Brauer to also make the supplemental information a footnote of the main information. Foot notes are a convenient way to store additional information about a particular item in a list (See at least Fig. 49 in Rosner and [Rosner, 0324]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20160071334 A1) in view of Chapman et al. (US 20150081161 A1) in further view of Preece et al. (US 20080208609 A1) in further view of Sonnenrein et al. (US 20060095174 A1) in further view of Covington et al. (US 20160124587 A1) in further view of Brauer et al. (US 9530121 B2) in further view of Kawalkar et al. (US 20160216849 A1), hereinafter referred to as Kawalkar.
Regarding claim 21, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer teaches The method of claim 1. 
However, Johnson does not explicitly teach wherein: 
the computer-readable file includes, for each original checklist item of the multiple original checklist items, a result indicator including text of the result indicator and a tag of the result indicator, and 
outputting the augmented checklist on the display includes displaying the text of the result indicator for each original checklist item of the multiple original checklist items without displaying the tag of the result indicator for each original checklist item of the multiple original checklist items.
However, Kawalkar does teach a vehicle checklist generation method wherein: 
the computer-readable file includes, for each original checklist item of the multiple original checklist items, a result indicator including text of the result indicator and a tag of the result indicator (See at least Fig. 10 in Kawalkar: Kawalkar teaches that checklist definition 1004 is a machine readable file, for example, an XML file, that statically defines checklists structure containing items, desired value, allocation (pilot vs. IIS), initiation conditions and interdependency [See at least Kawalkar, 0087]. Kawalkar further teaches that interaction event listener 1009 listens to pilot events though multiple modalities like touch, trackball, voice, gesture etc. and translates the device events into checklist events for initiation, navigation, marking/unmarking, and ignoring individual items [See at least Kawalkar, 0088]. These may be regarded as result indicators), and 
outputting the augmented checklist on the display includes displaying the text of the result indicator for each original checklist item of the multiple original checklist items without displaying the tag of the result indicator for each original checklist item of the multiple original checklist items (See at least Figs. 2-9 in Kawalkar: Kawalkar teaches that the displays may indicate the checklist items and whether each of them has been completed via a check or uncheck [See at least Kawalkar, 0057-0070]). Both Kawalkar and Johnson in view of Preece in further view of Covington in further view of Brauer teach methods for displaying checklists pertaining to vehicle parts and procedures using XML files. However, only Kawalkar explicitly teaches where XML files used to generate the checklists may include result indicators which are used to determine whether or not certain tasks have been completed.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to also modify the XML files of Johnson in view of Preece in further view of Covington in further view of Brauer to also include fields related to completion of tasks which are then displayed, as in Kawalkar. Doing so provides valuable information to the user of the vehicle so the user of the vehicle knows which tasks have or have been not completed, which improves safety.

Regarding claim 22, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer in further view of Kawalkar teaches The method of claim 21, wherein the tag of the result indicator indicates a checklist item corresponding to the result indicator is a pass or fail result or a completed result (See at least Fig. 10 in Kawalkar: Kawalkar teaches that checklist definition 1004 is a machine readable file, for example, an XML file, that statically defines checklists structure containing items, desired value, allocation (pilot vs. IIS), initiation conditions and interdependency [See at least Kawalkar, 0087]. Kawalkar further teaches that interaction event listener 1009 listens to pilot events though multiple modalities like touch, trackball, voice, gesture etc. and translates the device events into checklist events for initiation, navigation, marking/unmarking, and ignoring individual items [See at least Kawalkar, 0088]. These may be regarded as result indicators).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20160071334 A1) in view of Chapman et al. (US 20150081161 A1) in further view of Preece et al. (US 20080208609 A1) in further view of Sonnenrein et al. (US 20060095174 A1) in further view of Covington et al. (US 20160124587 A1) in further view of Brauer et al. (US 9530121 B2) in further view of Hashimoto et al. (US 20070174284 A1), hereinafter referred to as Hashimoto.
Regarding claim 23, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer teaches The method of claim 1, wherein: 
the baseline checklist includes a first section starting with a tag indicative of a first checklist category and a second section starting with a tag indicative of a second checklist category (See at least Figs. 6A-6C: Preece teaches that the smart inspection checklists may be displayed as comprising multiple categories which each contain multiple checklist items [See at least Preece, 0054-0057]. Recall that Preece teaches that these checklists are contained in XML files [See at least Preece, 0051]. Anyone of ordinary skill in the art familiar with XML syntax will therefore appreciate that the sections must be delineated by tags), 
the multiple original checklist items include a first set of checklist items corresponding to the first checklist category (See at least Figs. 6A-6C: Preece teaches that there may be multiple items in each category [See at least Preece, 0054-0057]).
However, Preece does not explicitly teach the method wherein the first set of checklist items is located between the tag indicative of a first checklist category and the tag indicative of the second checklist category.
However, Hashimoto does teach a method for displaying an XML files wherein a first set of items corresponding to displayed information is located between the tag indicative of a first checklist category and the tag indicative of the second checklist category (See at least Fig. 2 in Hashimoto: Hashimoto teaches that within an XML file representing a newspaper, elements such as columns, ads, and articles, may be categorized by page tags [See at least Hashimoto, 0044-0045]). Both Hashimoto and Johnson in view of Preece in further view of Covington in further view of Brauer teach methods for storing data representing displayed information within an XML file. However, only Hashimoto explicitly teaches where tags may be used within the XML file to categorize items to be displayed into categories.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the structure of the XML files of Johnson in view Preece in further view of Covington in further view of Brauer to contain category tags similar to those in Hashimoto. Doing so improves organization and legibility of the XML files, which are used to provide information for different sections of the displayed information.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20160071334 A1) in view of Chapman et al. (US 20150081161 A1) in further view of Preece et al. (US 20080208609 A1) in further view of Sonnenrein et al. (US 20060095174 A1) in further view of Covington et al. (US 20160124587 A1) in further view of Brauer et al. (US 9530121 B2) in further view of Fox et al. (US 20160314103 A1), hereinafter referred to as Fox.
Regarding claim 24, Johnson in view of Chapman in further view of Preece in further view of Sonnenrein in further view of Covington in further view of Brauer teaches The method of claim 1. 
However, Johnson in view of Preece does not explicitly teach the method wherein the computer-readable file is arranged in a JavaScript Object Notation (JSON) format.
However, Fox does teach a method for outputting a checklist wherein the computer-readable file is arranged in a JavaScript Object Notation (JSON) format (See at least Fig. 3 in Fox: Fox teaches that checklists, such as that depicted in FIG. 3, are implemented as JavaScript data objects that are coded into the checklist software product 21 [See at least Fox, 0050]. It will be appreciated by anyone of ordinary skill in the art that JavaScript objects, or JSONs, store objects such as lists as sequential text strings comprising tags indicating each field). Both Fox and Johnson in view of Preece in further view of Covington in further view of Brauer teach methods for displaying checklists. However, only Fox explicitly teaches where the checklists may be stored in the form of JSON objects in files.
It would have been obvious to anyone of ordinary skill in the art to substitute the XML files of Johnson in view of Preece in further view of Covington in further view of Brauer with files containing JSON objects, as in Fox. Anyone of ordinary skill in the art will appreciate that JSON is a more convenient and legible substitute for XML.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668